Citation Nr: 0949110	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbar back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied service connection for a cervical 
spine disability, a right wrist disability, and a low back 
disability.  In May 2008, the Veteran testified at a personal 
hearing before the undersigned via video conference.

In a November 2008 decision, the Board denied service 
connection for a right wrist disability, granted service 
connection for a low back disability, and remanded the issue 
of service connection for a cervical spine disability.  

In a December 2008 rating decision, the RO implemented the 
Board's grant of service connection for a low back 
disability, characterized as lumbar back strain.  A 20 
percent rating was assigned, effective November 2005.  In 
January 2009, a notice of disagreement was received as to the 
20 percent rating assigned for lumbar back strain.  The issue 
of an initial higher rating is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Veteran raised the matter of entitlement to a temporary 
total rating based on low back surgery and convalescence.  
The Board refers this matter to the RO for appropriate 
action.  


FINDING OF FACT

The evidence is in equipoise as to whether cervical disc 
herniation at C3-4 is attributable to service.  


CONCLUSION OF LAW

Cervical disc herniation at C3-4 was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

With respect to the Veteran's cervical spine issue, he has 
two theories of how he hurt his neck.  In his claim, he said 
that when he broke his nose playing basketball during 
service, he also hurt his neck at the same time.  In his 
statement of July 2006, he asserted that wearing a heavy 
rucksack on long marches caused his neck disability.  In 
addition, at his hearing, he indicated that carrying a 50 
pound ruck sack during service injured his neck.  

A review of the Veteran's service treatment records show that 
in December 1990, he was treated for an injury to his nose 
when a basketball hit him in the nose.  In the two treatment 
records for that injury, there is no discussion of his neck.  
With regard to the cervical spine, the service treatment 
records reflect that he complained of neck pain in 1989.  In 
a September 18, 1989, physical therapy consultation, the 
physical therapy clinic (for treatment of his shoulder) at 
Fort Reilly, Kansas, found that active range of motion of the 
cervical spine was within normal limits.  However, the 
Veteran complained of having neck pain.  On October 5, 1989, 
the Veteran again went to the physical therapy clinic in Fort 
Reilly, Kansas, and complained of increased pain in his left 
shoulder and neck.  The Veteran was instructed to continue to 
use ice on his left shoulder.

The Veteran told a friend of his, who is a radiologist, about 
the 50 pound ruck sacks and heavy ammunition rounds that he 
had to lift during service.  These claims of having to lift 
heavy ammunition rounds and wear a heavy rucksack are 
consistent with the notations in the veteran's treatment 
records for his rotator cuff injury because he was given 
profiles to relieve him from those responsibilities while his 
shoulder mended.  They are also consistent with his service 
duties.  See 38 U.S.C.A. § 1154(a).  The Veteran's friend, 
Mark Molpus, M.D, provided an April 2007 letter about the 
relationship between the Veteran's current cervical spine 
disability and the activity of carrying heavy ammunition 
rounds and carrying a rucksack for extended periods of time.  
Dr. Molpus stated that that labor could have contributed to 
the degenerative changes that a magnetic resonance imaging 
(MRI) was showing in his cervical spine.

Thereafter, in January 2009, the Veteran was afforded a VA 
examination.  Physical examination and x-rays yielded a 
diagnosis of cervical spine degenerative disc disease.  The 
examiner indicated that this diagnosis was consistent with 
the Veteran's age and body habitus and was less likely than 
not caused by service.  The examiner noted that the service 
treatment records did not show documentation of a significant 
mechanism or injury to the cervical spine.  Rather, the 
Veteran's muscular body type, long history of sports, 
physical jobs, and natural aging combined to cause disease 
and osteoarthritis.  The combination of a nose injury, 
shoulder injury, and carrying a ruck sack were less likely 
than not the proximate cause of the current cervical spine 
disability.  

Thereafter, letters were received from two physicians, Steven 
G. Cunningham, M.D., and Dr. Molpus.  Dr. Cunningham 
indicated that the degree of disc herniation shown at C3-4 
was unlikely to be caused by routine degenerative disc 
disease.  Rather, it was at least as likely as not that the 
herniated disc was related to the Veteran's carrying a 50 
pound ruck sack for extended periods of time due to the 
traction forces placed upon the shoulders and the neck.  
However, the cervical spine disc herniation would not likely 
be caused by being hit in the nose with a basketball.  Also, 
it was at least as likely as not that the current cervical 
spine problems were related to the complaints of neck pain in 
September and October 1989 given that the current complaints 
were similar to those experienced then.  Dr. Molpus stated 
that the Veteran clearly had disc herniation at C3-4 and 
degenerative disc disease at other levels.  It was his 
opinion that it was at least as likely as not that the 
findings of disc herniation at C3-4 could have been caused by 
loading and unloading a 50 pound ruck sack as well as 
carrying the ruck sack for extended periods of time in 1989.  
This physician also indicated that it was unlikely that the 
findings could have been caused by either aggressive physical 
therapy or by trauma sustained from a broken nose while 
playing basketball.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the Veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In this case, the VA physician had access to the claims file.  
However, the private physicians were informed of the accurate 
medical history.  As such, all of the medical opinions are 
both competent and probative.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion include the thoroughness and 
detail of the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

The Board finds that the medical evidence of record is in 
relative equipoise as to the matter of whether currently 
diagnosed cervical disc herniation at C3-4 is attributable to 
service.  As noted, there are contradictory opinions, but the 
Board finds that they are of equally probative value as they 
were provided by physicians and were based on accurate 
medical histories.  The physicians disagreed as to the 
etiology of cervical disc herniation at C3-4, but they 
provided rationale for their opinions.  The Board cannot 
discern which rationale is most probative, as such, the 
evidence is in equipoise.  Accordingly, the evidence in this 
case is so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for cervical disc herniation 
at C3-4 is warranted.


ORDER

Service connection for cervical disc herniation at C3-4 is 
granted.  


REMAND

As noted in the introductory portion of this decision, the 
Veteran has submitted a notice of disagreement with the 
December 2008 rating decision as to the issue of entitlement 
an initial rating in excess of 20 percent for lumbar back 
strain.  As such, a statement of the case must be issued.  
The failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999).    

Accordingly, this matter is REMANDED for the following 
actions:

Send the Veteran a statement of the case as 
to the issue of entitlement to an initial 
rating in excess of 20 percent for lumbar 
back strain.   If the Veteran perfects his 
appeal by submitting a timely and adequate 
substantive appeal on this issue, then the 
claim should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


